The Honorable Bart Mullis Jefferson County Attorney P.O. Box 7247 Pine Bluff, AR 71611-7247
Dear Mr. Mullis:
This is in response to your request for my review and approval of an "Interlocal Cooperative Agreement Establishing An Alert Warning System for Grant and Jefferson Counties." Your request is submitted pursuant to A.C.A. § 14-14-910(e) (1987).
My review indicates that the Agreement is in proper form and compatible with the laws of this state. The Agreement is therefore hereby approved. There is no signature requirement under § 14-14-910 with regard to the Attorney General's approval. This letter will, therefore, serve to reflect my approval.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh